DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/16/2021 concerning the amendments have been fully considered and those amendments overcome the objections set forth in the office action having notification date of 10/22/2021.   
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-13 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claims 1-11:
	The prior art of record fails to teach or suggest in the context of independent claim 1 the claimed “performs control of changing a time for which each of an acquired new image and the plurality of images stored in the storage device is displayed on the display device according to a display priority of each image in a case where the image sensor acquires the image” (emphasis added). 
	Claim 12:
	The prior art of record fails to teach or suggest in the context of independent claim 12 the claimed “performs control of changing a time for which each of an acquired new image and the plurality of images stored in the storage device is displayed on the display device according to a display priority of each image in a case where the image sensor acquires the image” (emphasis added). 
	Claim 13:
	The prior art of record fails to teach or suggest in the context of independent claim 13 the claimed “performing control of changing a time for which each of an acquired new image and the plurality of images stored in the storage device is displayed on the display device according to a display priority of each image in a case where the image sensor acquires the image” (emphasis added). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 





JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613